Citation Nr: 1726149	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-31 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from January 1967 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2012, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

In an earlier April 2014 Board decision, the Board reopened the bilateral hearing loss claim based on a finding that new and material evidence had been submitted.  

In the same April 2014 decision, the Board remanded the underlying service connection issues for right and left ear hearing loss for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has current left ear hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure and acoustic trauma from the Veteran's duties as a construction machine operator and an ammunition handler in the U.S. Army in 1967 and 1968.  The Veteran exhibited diminished hearing in the left ear during service, followed by continuity of symptoms post-service.  

2.  The Veteran does not have current right ear hearing loss disability for VA compensation purposes and the evidence does not show that he has had a chronic right ear hearing loss disability during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the current service connection claim for hearing loss.  However, the Veteran was provided adequate VCAA notice for the service connection claim in a December 2009 VCAA notice letter.  

For the issue of service connection for right ear hearing loss being denied, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Nonetheless, the Board will discuss one salient aspect of the duty to assist in the present case.  With regard to the duty to assist, VA is required to make reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  On this issue, the Veteran testified that he underwent surgery in 1974 for a perforated eardrum of the right ear, repaired by a private doctor at a hospital in Ohio.  However, in a September 2014 statement, the Veteran indicated that these 1974 private surgery records were not available.  The Veteran had himself inquired about these records from the private provider, but was informed they were only kept for 7 years and then destroyed.  Thus, there is no reasonable basis for the VA to attempt to secure these private records from 1974.  Also, the Veteran did not report any other post-service treatment for his ears, aside from the private employer audiograms dated from 2000 to 2007, which he has already submitted from Wasserstrom & Sons.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" such as sensorineural hearing loss, listed under 38 C.F.R. § 3.309(a) can also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, continuity of symptomatology after discharge can be established where a condition such as sensorineural hearing loss "noted" during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned during service, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

      A.  Left Ear Hearing Loss

The Veteran has contended that he developed both right and left ear hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialties (MOSs) as a construction machine operator and ammunition handler in the United States Army from January 1967 to February 1968.  His DD Form 214 and his service personnel records (SPRs) confirm that he did serve in these capacities.  He has also asserted that he suffered acoustic trauma when a tank shell exploded close by in June 1967 while stationed in Germany as an ammunition handler, causing acoustic trauma to his ears.  During this particular incident, he sustained a ruptured tympanic membrane to his right ear for which he was hospitalized in Walter Reed Hospital in October 1967 during service.  He also was routinely assigned to deliver ammunition to firing ranges.  As a result, he says he experienced complete hearing loss for a time in the right ear and diminished hearing in the left ear.  In addition, he sustained acoustic trauma from using heavy equipment such as bulldozers, excavators, and pavement machinery in light of his MOS as a machine operator.  Post-service, he has stated that that his hearing loss has gradually worsened and became more persistent over the years.  He has added there was no intercurrent post-service acoustic trauma from hunting, rock concerts, or riding motorcycles.  Although he admitted to working as a welder, post-service, he maintained he always wore hearing protection in this capacity. The Veteran has also emphasized that he is already service-connected for tinnitus by the VA.  Thus, he has asserted that the same acoustic trauma that caused damage to his auditory system for purposes of tinnitus would have caused auditory damage leading to hearing loss as well.  See original March 1968 formal claim for service connection; January 2011 NOD; September 2012 videoconference testimony.  

Upon review of the evidence of record, the Board concludes that service connection for left ear hearing loss disability is warranted. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of current LEFT ear hearing loss disability.  Specifically, an August 2014 VA audiology examination showed pure tone thresholds for the left ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
10
10
20
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Thus, the Veteran has current left ear hearing loss for VA purposes, based on his pure tone thresholds of 45 decibels at 3000Hz and 55 decibels at 4000Hz.  See 38 C.F.R. § 3.385.  In addition, the Board has also considered that annual private audiograms dated from 2000 to 2007 from the Veteran's employer Wasserstrom & Sons reveal left ear hearing loss disability per § 3.385, nearly every year.  

As to the in-service element, the Veteran's service treatment records (STRs) dated in 1967 and 1968 reveal treatment for diminished hearing in the left ear.  Specifically, after the exposure to acoustic trauma from a tank shell in June 1967 while stationed in Germany, the Veteran reported diminished hearing in the left ear and complete hearing loss in the right ear.  He also experienced chronic otitis media during service in both ears, especially the right ear.

The Veteran was exposed to loud noise in service both in terms of exposure to weapons fire and as a construction machine operator.

Post-service, as to the third requirement of a nexus, the totality of the evidence establishes continuity of symptomatology of left ear hearing loss since service.  38 C.F.R. § 3.303(b).  In this regard, although the Veteran's currently diagnosed left ear sensorineural hearing loss is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), sensorineural hearing loss was not "shown" in service or within one year of service for purposes of establishing chronicity during service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of sensorineural hearing loss for the left ear is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  In short, in the present case, there is no clear indication of a diagnosis of sensorineural hearing loss in the left ear per § 3.385  "shown" in-service under for purposes of establishing a chronic condition during service.  The Veteran testified that he first noticed difficulty hearing in service and has had trouble hearing ever since.

The Board finds the Veteran's lay assertions and hearing testimony both competent and credible as to his in-service and continuing post-service left ear hearing loss symptoms, as well as his in-service hazardous noise exposure and acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  In addition, as noted above, STRs dated in 1967 and 1968 document treatment for diminished hearing in the left ear after acoustic trauma.  The Veteran's lay allegations of worsening hearing loss post-service are also credible.  In light of the evidence above, LEFT ear sensorineural hearing loss began during service, with probative evidence of post-service continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the final nexus prong.  Davidson, 581 F.3d at 1316. 

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left ear hearing loss disability, as there is competent and credible evidence of in-service noise exposure and acoustic trauma, with symptoms of diminished hearing in the left ear continuing after service, and post-service left ear hearing loss disability for VA compensation purposes, with no post-service evidence of an intercurrent cause.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B.  Right Ear Hearing Loss

The Board acknowledges that the Veteran's right ear hearing loss claim was initially framed by the Board in the earlier April 2014 Board remand as a claim for aggravation of a condition that preexisted service.  This was based on a January 1967 STR audiogram at enlistment that noted some diminished hearing in the right ear at 500, 2000, and 4000 Hertz.  See Hensley, 5 Vet. App. at 157 (higher threshold levels above 20 decibels may indicate some degree of hearing loss).  However, this level of diminished hearing in the right ear at entrance into service did not meet the criteria for hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

In this regard, subsequent to the Board's April 2014 remand, the Court held that if the degree of hearing loss noted on a veteran's entrance examination failed to meet VA's definition of a "disability" for hearing loss under § 3.385, the veteran was entitled to the presumption of soundness at entrance under 38 U.S.C.A. § 1111.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  In other words, the Veteran was presumed sound at entrance, with no preexisting disability.  As such, an analysis on the basis of aggravation of preexisting right ear hearing loss is not warranted here.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004).  Only in-service incurrence will be considered.  

The Board emphasizes that VA law provides that a Board remand is in the nature of a preliminary order and does constitute a final decision of the Board.  38 C.F.R. § 20.1100(b).  Thus, the Board is not presently bound by its earlier findings in the April 2014 Board remand of preexisting right ear hearing loss.  In fact, the Court recently reiterated that all of the Board's findings in a previous non-final remand order are insulated from judicial review because Board remand orders are not appealable to the Court.  Mathews v. McDonald, 28. Vet. App. 309, 316 (2016).      

In any event, upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  

The most probative evidence of record fails to establish the existence of current RIGHT ear hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no current, probative evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the most probative evidence of record does not establish that the Veteran has a current diagnosis of RIGHT ear hearing loss under the clear requirement of 38 C.F.R. § 3.385, the Board finds that the Veteran is not entitled to service connection for right ear hearing loss.

In particular, an August 2014 VA audiology examination revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  These results fail to show that right ear hearing loss disability as defined by VA in 38 C.F.R. § 3.385 is currently exhibited.

The Board has considered that the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Court has held that a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.  

In the present case, the Veteran filed his claim to reopen service connection for right ear hearing loss disability in November 2009.  As relevant to this point, the Board has considered that annual private audiograms dated in 2000, 2001, 2002, 2003, 2005, and 2007 from the Veteran's employer Wasserstrom & Sons failed to reveal right ear hearing loss disability per § 3.385.  There was one outlier audiogram dated in July 2002 that did show right ear hearing loss disability per 3.385, but this was temporary and was not consistent with the other six audiograms from Wasserstrom & Sons.  Thus, that one audiogram is entitled to limited probative value.

In addition, turning back decades to the time of service in 1967 and 1968, as discussed in detail above, the Board acknowledges there is competent and credible evidence of record of in-service hazardous noise exposure with acoustic trauma to the right ear.  During service in 1967 and 1968, the Veteran was treated for a perforated tympanic membrane of the right ear with chronic otitis media.  It was also noted during service that he had an average of 15 decibels in hearing loss in the right ear.  Two in-service right ear audiograms conducted on the same day in October 1967 at the time the Veteran was being treated for a perforated tympanic membrane of the right ear, revealed severe neurosensory right ear hearing loss disability per § 3.385.  It was noted the Veteran had trouble hearing the radio, or conversations with groups or with individuals.  However, the evidence of record demonstrates that this instance of right ear hearing loss disability per § 3.385 during service was temporary. 

In this regard, within one year of service, an August 1968 VA audiology examination, after conversion to the ISO-ANSI standard, showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
25
-
35

Thus, although indicative of diminished right ear hearing, this August 1968 VA audiology examination failed to reveal right ear hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  

Therefore, in the present case, the Board concludes that the earlier instance of treatment for right ear hearing loss disability per § 3.385 in October 1967 during service, was not sufficiently proximate to the filing of the 2009 claim for service connection so as to constitute evidence of a current right ear hearing loss disability.  Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  If a veteran's hearing loss is not a "disability" under 38 C.F.R. § 3.385, there is no need for the VA to determine whether the hearing loss is related to service because no entitlement to disability compensation exists if the hearing loss falls below the minimum standards.  McKinney, 28 Vet. App. at 25.  Absent probative or reliable evidence of a current right ear hearing loss disability as defined by VA in 38 C.F.R. § 3.385, service connection cannot be granted in the present case.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for right ear hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for left ear hearing loss is granted.  

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


